Citation Nr: 9934521	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
idiopathic scoliosis, lumbar spine, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to August 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating action of the South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

In response to a request from the Board that he clarify his 
choice of representation, the veteran submitted a signed VA 
Form 21-22 appointing the South Carolina Department of 
Veterans Affairs as his representative in September 1999.  
Prior to certification of the veteran's claim to the Board, 
the representative should have submitted a VA Form 1-646 or a 
letter of argument and comment on the veteran's behalf.  This 
did not occur.  Although the South Carolina Department of 
Veterans Affairs was apparently sent a courtesy copy of a 
July 1998 supplemental statement of the case, the Board finds 
it is to the veteran's advantage to be afforded the 
opportunity to have his representative make argument and 
comment on his behalf.  Thus, the case should be remanded in 
order to allow the South Carolina Department of Veterans 
Affairs the opportunity to execute a VA Form 1-646 or present 
argument in support of the veteran's claim.  

The veteran contends that his service-connected back 
disability is more severe than the current rating indicates.  
The record includes the report of a June 1998 VA examination; 
however, the Board finds that report inadequate for rating 
purposes.  The examiner made reference to x-ray studies 
conducted within the previous two months and a recent 
electromyogram performed; however, it does not appear that 
records pertaining to those studies are of record.  It is 
also unclear whether the examiner had access to those records 
and relied on them in rendering a diagnosis.  Where the 
record before the Board is inadequate, a remand is required.  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The June 1998 VA examination report included the veteran's 
report of persistent back pain and his complaint that it 
radiated into his legs.  Given those complaints noted on 
examination and the veteran's allegations of pain noted 
elsewhere in the record, the claim must also be reviewed in 
light of the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board points out, however, that the 40 percent 
evaluation presently assigned represents the maximum rating 
assignable under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295 (1999).  The provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, as interpreted in DeLuca, do not afford a basis for an 
increase beyond the 40 percent level. See also Johnston v. 
Brown, 10 Vet. App. 80 (1997).  If, however, the medical 
evidence developed on remand leads to the conclusion that the 
veteran's service-connected disability includes both muscular 
and disc manifestations, then consideration of Diagnostic 
Code 5293, under which the maximum rating is 60 percent, 
would be appropriate and the DeLuca analysis would apply. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected back disability since 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded 
appropriate VA examination in order to 
determine the precise nature and the 
severity of the pathology associated with 
the service-connected idiopathic 
scoliosis, lumbar spine.  All indicated 
tests and studies should be conducted, 
and all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for use in 
study of the case.  The examiner should 
state whether the veteran suffers from 
intervertebral disc syndrome of the 
lumbosacral spine, and, if so, whether it 
is a manifestation of the service-
connected idiopathic scoliosis of the 
lumbar spine or otherwise related 
thereto.  If determined to be related, 
the examiner should comment on whether 
intervertebral disc syndrome is 
pronounced or severe.  The examiner 
should describe all functional 
impairments identified in 38 C.F.R. §§ 
4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
If the veteran has intervertebral disc 
syndrome the examiner should further be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly and, if feasible, 
the examiner should express any 
limitation in terms of additional degrees 
of limitation of motion lost.  All 
findings, opinions and bases therefor 
should be set forth in detail.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does 


not include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
taken.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include readjudicating the veteran's 
claim for an increased rating for the 
service-connected low back disability, 
taking into consideration all applicable 
rating criteria and the Court's holding 
in DeLuca.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto. 

5.  The South Carolina Department of 
Veterans Affairs should be provided the 
opportunity to execute a VA Form 1-646 or 
provide argument in support of the 
veteran's claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

